DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the cancellation of claims 7-11 and 13 renders the previous rejection of claims 7-11 and 13 under 35 USC 112(a) and 35 USC 112(b) moot. Therefore, the previous rejections of claims 7-11 and 13 under 35 USC 112(a) and 35 USC 112(b) have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0020687) hereinafter “Wang” in view of Zang et al. (US 10,446,654) hereinafter “Zang” and Rashed et al. (US 2014/0339647) hereinafter “Rashed” and in further view of Zhuang et al. (US 2019/0259670) hereinafter “Zhuang”.
Regarding claim 1, Wang teaches a method comprising: patterning trenches (Where gate trenches are patterned by etching dummy gate material and source/drain trenches are patterned by etching holes in the insulator [Item 112])  over a plurality of fins (Items 110) of a semiconductor structure (Item 100); filling the trenches with metal (Where gate trenches are filled with gate conductor [Paragraph 0050] and source/drain trenches are filled with a conductor [Paragraph 0054] where the conductors are metal [Paragraph 0047])  to obtain contact lines (Items 130) in contact with the plurality of fins (Items 110) and gates (Items 120) in contact with the plurality of fins (Items 100); providing a gate cap material (Item 122) over the gates (Items 120) and a contact cap material (Item 134) over the contact lines (Items 130); etching the gate cap material (Item 122) with a first chemistry (Paragraph 0059) over a first area of the semiconductor structure (Item 100) to provide gate cuts (Item 142) that are not vertically aligned (Fig. 11A) with any fin (Item 110) of the plurality of fins (Items 110); etching the metal (Item 120) over the first area of the semiconductor structure (Item 100) after etching the gate cap material (Item 122) over the first area of the semiconductor structure (Item 100); depositing a dielectric material (Paragraph 0061)  over the gate cuts (Item 142).
Wang does not teach where the method comprises etching the contact cap material with a second chemistry over the first area of the semiconductor structure to provide first contact line cuts nor etching the metal after etching the contact cap material over the first area of the semiconductor structure nor depositing a dielectric material over the first contact line cuts.
Zang teaches a method of forming a contact cut comprising: etching a contact cap material (Item 26) with a chemistry (Column 3, Lines 45-46) over a first area of a semiconductor structure to provide first contact line cuts (Column 3, Line 45) and etching a source/drain contact material (Item 24) after etching the contact cap material (Item 26) over the first area of the semiconductor structure and depositing a dielectric material (Item 22) over the first contact line cuts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a contact cut in the structure of Wang by etching the contact cap material with a second chemistry over the first area of the semiconductor structure to provide first contact line cuts, etching the metal after etching the contact cap material over the first area of the semiconductor structure and depositing a dielectric material over the first contact line cuts, as taught by Zang, because forming a contact cut removes any unwanted source/drain material (Zang Column 3, Lines 1-3) and depositing a dielectric material ion the contact cut isolates respective source/drain contact regions from each other thus preventing shorts between contact regions. 
Wang does not teach etching the contact cap material with the second chemistry over a second area of the semiconductor structure to provide a second contact line cuts nor etching the metal over the second area of the semiconductor structure after etching the contact cap material over the second area of the semiconductor structure nor depositing the dielectric material over the second contact line cuts.
Fig. 4E of Rashed teaches where multiple contact cuts (Items 142) are made in different regions of the semiconductor device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of forming a contact cut by etching the contact cap material with the second chemistry over a second area of the semiconductor structure to provide a second contact line cuts, etching the metal over the second area of the semiconductor structure after etching the contact cap material over the second area of the semiconductor structure and depositing the dielectric material over the second contact line cuts, as taught by Zang, to multiple regions of the semiconductor device in Wang such that a second contact cut is formed in a second region of Wang because the process results in the single lines of conductive material in Wang being divided into individual source/drain contact structures (Paragraph 0047) as the design of the device may call for. 
Wang does not teach where first contact line cuts are not vertically aligned with any fin of the plurality of fins and second contact line cuts that are vertically aligned with at least one fin of the plurality of fins.
Fig. 12 of Zhuang teaches where first source/drain contacts (Items 520) terminate in a location that is not vertically aligned with fins (Item 120) of the plurality of fins (In Item 610) and second source/drain contacts (Item 520) terminate in a location that is vertically aligned with fins (Item 120) of the plurality of fins (In Item 165).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first contact line cuts are not vertically aligned with any fin of the plurality of fins and second contact line cuts that are vertically aligned with at least one fin of the plurality of fins because it allows for devices including different numbers of fins (Zhuang Paragraph 0093 where device 610 includes 4 fins and device 615 includes 2 fins).
Regarding claim 5, Wang further teaches where the plurality of fins (Items 110) comprise a functional layer of silicon (Paragraph 0039 where the substrate, and thus the fins, are silicon based).
Regarding claim 6, Wang further teaches where the metal comprises tungsten (Paragraph 0047 where the conductors are tungsten).
Regarding claim 15, Wang further teaches where the gate cap material (Item 122) comprises SiN (Paragraph 0050).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0020687) hereinafter “Wang” in view of Zang et al. (US 10,446,654) hereinafter “Zang”, Rashed et al. (US 2014/0339647) hereinafter “Rashed” and Zhuang et al. (US 2019/0259670) hereinafter “Zhuang” and in further view of Bi et al. (US 9818875) hereinafter “Bi”.
Regarding claim 3, the combination of Wang, Zang, Rashed and Zhuang teaches all of the elements of the claimed invention as stated above except where the method further comprises etching a fin of the plurality of fins to generate a hole within the semiconductor structure and depositing the dielectric material within the hole.
Bi teaches a method of forming a finfet device where a fin cut (Fig. 17) is performed on fins (Item 120) by etching a fin (Fig. 17) of the plurality of fins to generate a hole (Item 190) within the semiconductor structure and depositing a dielectric material (Item 210) within the hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch a fin of the plurality of fins to generate a hole within the semiconductor structure and deposit the dielectric material within the hole because the hole in the fin filled with dielectric material allows for the fin to be separated into device segments which may be desirable based on the requirements of the device (Bi Column 3, Lines 55-60).
Regarding claim 4, the combination of Wang, Zang, Rashed, Zhuang and Bi teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the etching the fin comprises etching the fin after performing a front end of line process comprising epitaxial growth of a source and a drain, applying a dummy gate, applying a replacement metal gate and applying the contact lines.
Bi further teaches where the etching of the fin comprises etching the fin after performing a front end of line process comprising epitaxial growth (Column 8, Lines 54-56) of a source and a drain (Item 125), applying a dummy gate (Column 4, Lines 33-34), applying a replacement metal gate Item 134; Column 4, Lines 33-34) and applying the contact lines (Item 160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the etching the fin comprises etching the fin after performing a front end of line process comprising epitaxial growth of a source and a drain, applying a dummy gate, applying a replacement metal gate and applying the contact lines because it avoids significant loss of strain in a strained field effect transistor (Column 3, Lines 55-60).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0020687) hereinafter “Wang” in view of Zang et al. (US 10,446,654) hereinafter “Zang”, Rashed et al. (US 2014/0339647) hereinafter “Rashed” and Zhuang et al. (US 2019/0259670) hereinafter “Zhuang” and in further view of Peng et al. (US 2017/0207118) hereinafter “Peng”.
Regarding claim 14, the combination of Wang, Zang, Rashed and Zhuang teaches all of the elements of the claimed invention as stated above.
While Wang teaches where the contact cap material is silicon carbon such that the cap can be etch resistant and selectively removed (Paragraph 0036), Wang does not explicitly teach where the contact cap material comprises SiOC.
Peng teaches where a contact cap material is SiOC when a gate cap material is SiN (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the contact cap material comprise SiOC because SiOC is etch selective with respect to an SiN gate cap material so that contact lines can be formed self-aligned with respect to a gate stack (Peng Paragraph 0032) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0020687) hereinafter “Wang” in view of Zang et al. (US 10,446,654) hereinafter “Zang”, Rashed et al. (US 2014/0339647) hereinafter “Rashed” and Zhuang et al. (US 2019/0259670) hereinafter “Zhuang” and in further view Bao et al. (US 2018/0269305) hereinafter “Bao”.
Regarding claim 16, the combination of Wang, Zang, Rashed and Zhuang teaches all of the elements of the claimed invention as stated above except where the first contact line cuts and the second contact line cuts have slopes such that a distance between the contact lines is decreasing with increasing depth.
Fig. 13A of Bao teaches a cell comprising a plurality of fin transistors on parallel fins (Items 20) wherein contact lines (Items 40) lie in line with each other and wherein contact line cuts (Item 30) between adjacent fins have a slope such that the distance between the contact lines is decreasing with increasing depths (See inverse taper shape of Item 30 in Fig. 13A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first contact line cuts and the second contact line cuts with slopes such that a distance between the gates is decreasing with increasing depth because the shape maintains contact area while increasing separation between the contact lines (Bao Paragraph 0040).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0020687) hereinafter “Wang” in view of Zang et al. (US 10,446,654) hereinafter “Zang”, Rashed et al. (US 2014/0339647) hereinafter “Rashed” and Zhuang et al. (US 2019/0259670) hereinafter “Zhuang” and in further view Wu et al. (US 2019/0157387) hereinafter “Wu”.
Regarding claim 17, the combination of Wang, Zang, Rashed and Zhuang teaches all of the elements of the claimed invention as stated above except where the gate cuts have slopes such that a distance between the gates is decreasing with increasing depth.
Figs. 14B and 14C of Wu teaches a cell comprising a plurality of fin transistors on parallel fins (Items 104A and 104B) wherein contact lines (Gate contact lines; Items 106A1 and 106A2) lie in line with each other and wherein contact line cuts (Item 116) between adjacent fins have a slope such that the distance between the contact lines is decreasing with increasing depths (See inverse taper shape of Item 116 in Fig. 14B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate cuts with slopes such that a distance between the gates is decreasing with increasing depth because the slope of the gate cut is a result of the etching process used to form the gate cut (Wu Paragraph 0031). 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0020687) hereinafter “Wang” in view of Zang et al. (US 10,446,654) hereinafter “Zang”, Rashed et al. (US 2014/0339647) hereinafter “Rashed” and Zhuang et al. (US 2019/0259670) hereinafter “Zhuang” and in further view of Orlowski et al. (US 2006/0166492) hereinafter “Orlowski”.
Regarding claim 18, the combination of Wang, Zang, Rashed and Zhuang teaches all of the elements of the claimed invention as stated above except where filling the trenches comprises filling the trenches such that the contact lines and the gates are formed simultaneously.
Fig. 5 of Orlowski teaches where filling trenches comprises filling trenches such that source/drain structures (Item 140) and gates (Item 138) are formed simultaneously (Paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have filling the trenches comprises filling the trenches such that the contact lines and the gates are formed simultaneously because it decreases the amount of processing steps which saves manufacturing time and money.
Regarding claim 19, the combination of Wang, Zang, Rashed and Zhuang teaches all of the elements of the claimed invention as stated above except where filling the trenches comprises filling the trenches after all of the trenches have been patterned.
Fig. 5 of Orlowski teaches where filling trenches comprises filling trenches such that source/drain structures (Item 140) and gates (Item 138) are formed simultaneously after trenches have been formed (Paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have filling the trenches comprises filling the trenches after all of the trenches have been patterned because it decreases the amount of processing steps which saves manufacturing time and money.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 01/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhuang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891